HILL, District Judge.
The question in this case is, whether or not the petition for discharge was prematurely filed. The provisions of the law are, that if no debts have been proven or assets received by the as-signee within sixty days from and after the adjudication of bankruptcy, the bankrupt may apply for a discharge, provided it is done within one year from the date of adjudication. If there be assets and debts proven, then he may apply within six months from the date of adjudication — not the date of filing the original petition. When the petition for discharge is filed within less than six months from the adjudication, it should be accompanied by a certificate of the as-signee that there have been no debts proven or no assets received.
The presumption in practice is, that the warrant under which the first meeting is held, is issued at the time of the adjudication; hence, the different periods of time, whether “sixty days” or “six months,” must be computed from the date the warrant issues. 'Under the rule of this court, made to enable petitions to be filed before the expiration of the time fixed by law — on the 1st of June last — it was provided that the petition might be filed and proceed to adjudication upon the payment of the fees due to the register and clerk, and to and including that service, without the deposit of the other fees; provided, however, that the consequent stop*794page of the case at that point should not prolong the application for discharge beyond one year from the filing of the petition. This was done in view of the provisions of section twenty-one of the bankrupt act, which enjoins proceedings against the bankrupt until the question of discharge is determined, provided there is no unnecessary delay in making the application. Bankrupts filing petitions under this rule, should complete the deposit and pay the necessary fees so as to have the warrant issued within six months after the filing of the original petition. This statement is made to disabuse the minds of those who believe they can pay the fees within the twelve months.
In the present case the application for discharge having been filed within less than six months from the adjudication, and there being debts proven and assets in the hands of the assignee, it is decided that the filing was premature, and the decision of the register is sustained.